Exhibit 10.11

EMPLOYMENT AGREEMENT

EMPLOYMENT AGREEMENT (“Agreement”), dated and signed as of November 18, 2014,
among PACIFIC CONTINENTAL BANK (“Bank”), PACIFIC CONTINENTAL CORPORATION
(“Corporation”) and CASEY HOGAN (“Executive”), subject to approval of the Board
of Directors of the Corporation, effective January 1, 2015 (the “Effective
Date”).

RECITALS

 

A. Executive currently serves as Executive Vice President, Chief Credit Officer
of the Bank and the Corporation.

 

B. Corporation and Bank desire Executive to continue his employment at the Bank
and the Corporation in the position of Chief Operating Officer under the terms
and conditions of this Agreement.

 

C. Executive desires to continue his employment at the Bank and the Corporation
as Chief Operating Officer under the terms and conditions of this Agreement.

 

D. This Agreement supersedes any and all other employment, severance or similar
agreements that may currently be in effect for Executive with either the Bank or
the Corporation.

AGREEMENT

In consideration of the promises set forth in this Agreement, the parties agree
as follows.

 

1. Employment. The Bank and the Corporation agree to employ Executive, and
Executive accepts employment by the Bank and the Corporation on the terms and
conditions set forth in this Agreement. Executive’s title will be Chief
Operating Officer of the Bank and the Corporation. Executive’s principal place
of employment will be at the Bank’s headquarters in Eugene, OR.

 

2. Term. The term of this Agreement (“Term”) commences on the Effective Date
hereof and expires on April 30, 2017, unless sooner terminated in accordance
with Section 9 or extended until April 30 of subsequent years in accordance with
this Section 2. Notwithstanding any termination or expiration of this Agreement,
so long as Executive is employed by the Corporation or any of its subsidiaries,
the provisions of Section 10 shall survive until such time as the Corporation’s
Board of Directors specifically terminates Section 10.

 

  a. Each year, commencing in 2015, Executive may include, as an agenda item for
consideration by the Boards of Directors of the Corporation and the Bank at
their annual organizational meetings, the extension of the Term of this
Agreement for an additional one year (the “Extension Notice”). By way of
example, if the Term is extended at the annual meetings in 2015, then this
Agreement shall expire on April 30, 2018 rather than April 30, 2017, and if the
Term is subsequently extended a second time at the annual meetings in 2016, then
this Agreement shall accordingly expire on April 30, 2019.

 

1



--------------------------------------------------------------------------------

  b. If Executive provides the Extension Notice, then the Term of this Agreement
shall be extended for one additional year unless a majority of the Boards of
Directors of both the Corporation and Bank (excluding Executive, if the
Executive serves on the Board of Directors) elect not to extend the Term at
their annual organizational meetings. If the Boards of Directors elect not to
extend the Term, written notice of such fact shall be promptly given to
Executive.

 

  c. If Executive fails to provide the Extension Notice, then the Term of this
Agreement shall be extended only if a majority of the Boards of Directors of
both the Corporation and Bank (excluding Executive, if the Executive serves on
the Board of Directors) elect to extend the Term for one additional year and
Executive agrees to such extension.

 

3. Duties. The Corporation and Bank will employ Executive as its Chief Operating
Officer. Executive shall render administrative and management services as are
customarily performed by persons situated in similar employment capacities as a
chief operating officer, and shall have such other powers and duties of an
officer of the Bank and the Corporation as the Boards of Directors may prescribe
from time to time, provided that such duties are consistent with the Executive’s
position as Chief Operating Officer. The duties of Executive, which are
prescribed by the Boards of Directors and may change from time to time at the
direction of the Boards, generally include but are not limited to:

 

  a. Performance. Executive, under the direction of the Chief Executive Officer,
will be generally responsible for all aspects of the Corporation’s and Bank’s
performance, including without limitation, seeing that daily operational and
managerial matters are performed in a manner consistent with the Corporation’s
and the Bank’s policies and for performing such other duties as are usual and
customary for the position he holds.

 

  b. Development and Preservation of Business. Executive will assist in the
development and preservation of banking relationships and other business
development efforts (including appropriate civic and community activities) in
the Bank’s market area.

 

  c. Report to the Chief Executive Officer. Executive will report directly to
the Chief Executive Officer.

 

4. Extent of Services. Executive will use his best efforts to faithfully and
diligently perform the duties and responsibilities set forth in Section 3 and
will devote substantially all of his working time, attention and skill to
carrying out his duties and responsibilities on behalf of the business and
affairs of the Bank and the Corporation. To the extent that such activities do
not interfere with his duties under Section 3, Executive may participate in
other businesses as a passive investor, but (a) Executive may not actively
participate in the operation or management of those businesses, and
(b) Executive may not, without the Bank’s or Corporation’s prior written
consent, make or maintain any investment in a business with which the Bank
and/or Corporation has an existing competitive or commercial relationship.

 

2



--------------------------------------------------------------------------------

5. Salary. Executive will initially receive an annual base salary of $265,000,
commencing on the Effective Date, to be paid in accordance with the Bank’s
regular payroll schedule. Subsequent salary increases are subject to the
approval of the Compensation Committee of the Corporation’s Board of Directors
(the “Committee”) based on its review of Executive’s compensation and
performance and other factors the Committee deems relevant.

 

6. Incentive Compensation. Each year during the Term, the Committee will
determine the cash incentive compensation opportunity for Executive for that
year. Such cash incentive compensation shall be determined in accordance with
the Corporation’s cash incentive programs; as such programs are in effect from
time to time. Any cash incentive compensation payouts will be paid to Executive
in accordance with the terms of the applicable program no later than March 15 of
the year following the year in which the incentive compensation is earned by
Executive. Executive shall be subject to the stock ownership guidelines
established by the Committee or the Corporation’s Board of Directors, as such
guidelines are currently in effect and as they may be amended from time to time
in the future.

 

7. Income Deferral. Executive will be eligible to participate in any program
available to the Bank’s and Corporation’s senior management for income deferral,
for the purpose of deferring receipt of any or all of the compensation he may
become entitled to under this Agreement.

 

8. Vacation and Benefits.

 

  a. Vacation and Holidays. Executive will receive six (6) weeks of paid
vacation each year. Each year, Executive may carry over up to three (3) weeks
per year of unused vacation to the following year, with a maximum carryover
total of four (4) weeks. Any unused vacation time in excess of four (4) weeks
will not accumulate or carry over from one calendar year to the next.

 

  b. Benefits. Executive will be entitled to participate in any group life
insurance, disability, health and accident insurance plans, profit sharing and
pension plans and in other employee fringe benefit programs the Bank or
Corporation may have in effect from time to time for its similarly situated
employees, in accordance with and subject to any policies adopted by the Bank’s
or Corporation’s Board of Directors or the Committee with respect to the plans
or programs, including without limitation, any incentive or employee stock
option plan, deferred compensation plan, 401(k) plan (including matching or
profit plan), and Supplemental Executive Retirement Plan (SERP). Neither the
Bank nor Corporation through this Agreement obligates itself to make any
particular benefits available to its employees.

 

  c. Business Expenses. The Bank or Corporation, as applicable, will reimburse
Executive for ordinary and necessary expenses which are reasonable and
consistent with past practice at the Bank or Corporation (including, without
limitation, reasonable travel, entertainment, and similar expenses) and which
are incurred in performing and promoting the Bank’s or Corporation’s business.
Executive will present on a monthly basis itemized accounts of these expenses,
subject to any limits of Bank or Corporation policy or the rules and regulations
of the Internal Revenue Service.

 

3



--------------------------------------------------------------------------------

  d. Automobile Allowance. The Bank or Corporation, as applicable, shall provide
Executive with an automobile allowance of $1,000 per month and a gas card.

 

  e. Other. The Bank or Corporation, as applicable, will provide Executive dues
and fees of membership in one social club per year and two season tickets to the
University of Oregon football games per year.

 

9. Termination of Employment.

 

  a. Termination by Bank or Corporation for Cause. If, during the Term, the Bank
or the Corporation terminates Executive’s employment for Cause (defined below),
the Bank will pay Executive the salary earned and expenses reimbursable under
this Agreement incurred through the date of his termination. Executive will have
no right to receive compensation or other benefits for any period after
termination under this Section 9.a. Additionally and immediately upon
termination, all equity grants that are vested and all equity grants not yet
vested shall terminate and may no longer be exercised.

 

  b. Other Termination by Bank or Corporation. If, during the Term, the Bank or
Corporation terminates Executive’s employment without Cause, or Executive
terminates his employment for Good Reason (defined below), the Bank will pay
Executive:

(1) the base salary he would have been entitled to if his employment had not
terminated for a period of twelve months, and

(2) 100% of the potential incentive compensation described in Section 6 for the
year in which Executive’s employment terminates, payable on the 90th day
following termination of employment, and

(3) if Executive timely elects to continue Executive’s medical, dental, and
visions benefits under COBRA (including, if applicable, continuation of coverage
for Executive’s spouse and dependents), then the entire amount of the monthly
premium under COBRA under the Bank’s group plans for active employees and their
dependents, if applicable, as long as Executive (or his spouse or dependents, if
applicable) remains eligible for COBRA, but not beyond twelve months following
termination of employment,

(collectively, the “Termination Payments”), provided that Executive shall be
entitled to the payment and benefits described above if and only if, within
ninety (90) days after such termination of employment, Executive has executed
and delivered to the Bank and Corporation the General Release substantially in
form and substance as set forth in Exhibit A attached hereto and the General
Release has become effective, and only so long as Executive has not breached the
provisions of the General Release or breached the provisions of subparagraphs 11
and 12 below, and any

 

4



--------------------------------------------------------------------------------

statutory or other rights that Executive may have to revoke the General Release
has expired prior to the end of the 90-day period. Additionally, all unvested
equity grants will become immediately vested upon termination subject to the
condition regarding the General Release. All equity awards other than options
shall be settled immediately. All vested options, including any accelerated
vesting as a result of termination, shall expire on, if not exercised before,
the earlier of (i) the same day of the third month after the date of
termination, or (ii) the expiration date of the option provided in the award
agreement. In the event of a termination related to a Change in Control pursuant
to Section 10, the provisions of Section 10 shall supersede this Section 9.b.
Subject to the foregoing, the Bank shall commence the Termination Payments
within the ninety (90) days after termination of Executive’s employment, as
described in the first sentence of this Section 9.b; provided, however, that if
the 90-day period begins in one taxable year of Executive and ends in a
subsequent taxable year of Executive, then the payments described in Sections
9.b (1) and (2) shall commence in the second taxable year of Executive, with the
initial payment to include a catch-up payment for any installments deferred
pursuant to this provision.

 

  c. Death or Disability. This Agreement terminates (1) if Executive dies or
(2) if Executive is unable to perform his duties and obligations under this
Agreement for a period of 90 days as a result of a physical or mental disability
(such inability being, a “Disability”), unless with reasonable accommodation
Executive could continue to perform his duties under this Agreement and making
these accommodations would not pose an undue hardship on the Bank. If
termination occurs under this Section 9.c, Executive or his estate will be
entitled to receive all compensation and benefits earned and expenses
reimbursable through the date Executive’s employment terminated. Additionally,
all unvested equity grants will become immediately vested upon Death or
Disability. All equity awards other than options shall be settled immediately.
All vested options, including any accelerated vesting as a result of Death or
Disability, shall expire on, if not exercised before, the earlier of (i) one
year after the date of Death or Disability, or (ii) the expiration date of the
option provided in the award agreement.

 

  d. Voluntary Termination by Executive. Executive’s employment may be
voluntarily terminated by Executive at any time upon ninety (90) days’ written
notice to the Bank or upon such shorter period as may be agreed upon between
Executive and the Boards of Directors of the Bank and Corporation. In the event
of such voluntary termination, the Bank will pay Executive the salary earned,
expenses reimbursable and benefits accrued under this Agreement incurred through
the date of his termination. Executive will have no right to receive
compensation or other benefits for any period after his voluntary termination
under this Section 9.d. The effects of any such voluntary termination on
Executive’s outstanding equity awards shall be governed by the terms of such
awards.

 

  e.

Return of Bank and Corporation Property. If and when Executive ceases, for any
reason, to be employed by the Bank or Corporation, Executive must promptly
return to the Bank all keys, pass cards, identification cards and any other
property of the Bank or Corporation. At the same time, Executive also must
return to the Bank all originals and copies (whether in hard copy, electronic or
other form) of any

 

5



--------------------------------------------------------------------------------

  documents, drawings, notes, memoranda, designs, devices, diskettes, tapes,
manuals, and specifications which constitute proprietary information or material
of the Bank or the Corporation. The obligations in this paragraph include the
return of documents and other materials which may be in his desk at work, in his
car, in place of residence, or in any other location under his control.

 

  f. Cause. “Cause” means any one or more of the following:

 

  (1) Willful misfeasance or gross negligence in the performance of Executive’s
duties;

 

  (2) Conviction of a crime in connection with his duties; or

 

  (3) Conduct demonstrably and significantly harmful to the Bank or the
Corporation, as reasonably determined on the advice of legal counsel by the
Bank’s or the Corporation’s Board of Directors.

 

  g. Good Reason. “Good Reason” means any of the following:

 

  (1) Reduction of Executive’s salary or reduction or elimination of any
significant compensation or benefit plan benefiting Executive, unless the
reduction or elimination is generally applicable to all similarly-situated Bank
employees (such as a benefit plan applicable only to Bank officers) or the
reduction or elimination is generally applicable to substantially all Bank
employees (or employees of a successor or controlling entity of the Bank)
formerly benefited;

 

  (2) The assignment to Executive without his express written consent of any
authority or duties materially and substantially inconsistent with Executive’s
position as Chief Operating Officer as set forth in Section 3 above; this
includes but is not limited to, a material and substantial diminution of
Executive’s authority, duties and responsibilities as Chief Operating Officer;
or

 

  (3) A relocation or transfer, without Executive’s consent, of Executive’s
principal place of employment that would require Executive to commute on a
regular basis more than 50 miles each way from the Bank’s headquarters in
Eugene, OR.

 

  h. Change in Control. “Change in Control” means a change “in the ownership or
effective control” or “in the ownership of a substantial portion of the assets”
of the Corporation or the Bank, within the meaning of both sections 409A and
280G of the Internal Revenue Code of 1986, as amended; provided however, that an
internal reorganization of the Corporation or the Bank shall not constitute a
Change in Control.

 

6



--------------------------------------------------------------------------------

10. Payment Related to a Change in Control.

 

  a. Payment Triggers. Upon the occurrence of any of the following as set forth
in subparagraphs 10.a(1) through (3) below, each of which is a “Triggering
Event,” Executive will be entitled to receive the payment and benefits described
in Section 10.b, provided that Executive shall be entitled to the payment and
benefits described in Section 10.b if and only if, within sixty (60) days after
the Triggering Event, Executive has executed and delivered to the Bank and
Corporation the General Release substantially in form and substance as set forth
in Exhibit A attached hereto and the General Release has become effective, and
only so long as Executive has not breached the provisions of the General Release
or breached the provisions of subparagraphs 11 and 12 below, and any statutory
or other rights that Executive may have to revoke the General Release have
expired prior to the end of the 60-day period:

 

  (1) A Change in Control of the Bank and/or the Corporation is consummated
while Executive is employed by the Bank and the Corporation, and Executive is
not offered a Comparable Position (as defined below) with the acquiring or
surviving company;

 

  (2) Within one year after accepting a Comparable Position with the acquiring
or surviving company in a Change in Control, Executive’s employment is
terminated (A) by the acquiring or surviving company other than termination for
Cause, or (B) by Executive for Good Reason; or

 

  (3) The Bank or the Corporation terminates Executive’s employment without
Cause or Executive resigns for Good Reason, and within one year thereafter the
Bank and/or the Corporation enters into an agreement for a Change in Control or
any party announces or is required by law to announce a prospective Change in
Control of the Bank and/or the Corporation, and the Change in Control
contemplated by such agreement or announcement actually occurs.

A “Comparable Position” means the position of Chief Operating Officer of the
acquiring or surviving company, on financial terms in the aggregate no less
favorable than this Agreement.

 

  b.

Payment Amount. Subject to Section 10.a, if a Triggering Event occurs, the Bank
will pay Executive, within sixty (60) days after the occurrence of the
Triggering Event, a single payment in an amount equal to two (2.0) times the
Executive’s potential annual compensation less the amount of any Termination
Payments that may have been paid to Executive pursuant to Section 9.b; provided,
however, that if the 60-day period begins in one taxable year of Executive and
ends in a subsequent taxable year of Executive, then the payment shall be made
in the second taxable year. Executive’s potential annual compensation is the
Executive’s current annual salary plus 100% of the Executive’s current potential
incentive compensation as described in Section 6 (or, if Executive’s employment
terminated prior to a Change in Control as described in Section 10(a)(3), then
“potential annual compensation” under this Section 10.b will be measured based
on Executive’s annual salary and potential incentive compensation at the time of
termination). If Executive’s employment is terminated pursuant to Section 10.a,

 

7



--------------------------------------------------------------------------------

  the Bank will also pay for one-year following Executive’s termination or the
closing of the Change in Control, whichever is later, if Executive timely elects
to continue Executive’s medical, dental, and visions benefits under COBRA
(including, if applicable, continuation of coverage for Executive’s spouse and
dependents), the entire amount of the monthly premium under COBRA under the
Bank’s group plans for active employees and their dependents, if applicable, but
not beyond the date that Executive (or his spouse or dependents, if applicable)
remains eligible for COBRA. Additionally, if Executive’s employment terminates
as described in Section 10.a(1) or 10.a(2), all unvested equity grants will
become immediately vested upon termination of employment. In such circumstances,
all equity awards other than options shall be settled immediately, and all
vested options, including any accelerated vesting as a result of termination,
shall expire on, if not exercised before, the earlier of (i) the same day of the
third month after the date of termination, or (ii) the expiration date of the
option provided in the award agreement.

 

  c. Limitations on Payments Related to Change in Control. The following apply
notwithstanding any other provision of this Agreement:

 

  (1) If the total of the payments and benefits described in Section 10.b will
be an amount that would cause them to be a “parachute payment” within the
meaning of Section 280G(b)(2)(A) of the Internal Revenue Code (a “Parachute
Payment Amount”), then such payment(s) shall be reduced so that the total amount
thereof is $1 less than the Parachute Payment Amount (provided that in the event
of such a reduction, the Bank’s accountants shall determine which benefits shall
be reduced, and in no event shall the foregoing be interpreted or administered
so as to result in an acceleration of payment or further deferral of payment of
any amounts in violation of Section 409A); and

 

  (2) Executive’s right to receive the payments and benefits described in
Section 10.b terminates immediately if before the Change in Control transaction
closes, Executive terminates his employment without Good Reason or the Bank or
the Corporation terminates Executive’s employment for Cause.

 

  d. Survival. The provisions of this Section 10 will survive any termination or
expiration of this Agreement until such time as the Corporation’s Board of
Directors specifically terminates this Section 10.

 

11. Confidentiality. Executive will not, after the date this Agreement is
signed, including during and after its Term, use for his own purposes or
disclose to any other person or entity any confidential business information
concerning the Bank or Corporation or their business operations, unless (1) the
Bank or Corporation consents to the use or disclosure of their respective
confidential information; (2) the use or disclosure is consistent with
Executive’s duties under this Agreement; or (3) disclosure is required by law or
court order. For purposes of this Agreement, confidential business information
includes, without limitation, trade secrets, various confidential information
concerning all aspects of current and future operations, nonpublic information
on investment management practices, marketing plans, pricing structure and
technology of either the Bank or Corporation.

 

8



--------------------------------------------------------------------------------

12. Nonsolicitation. For two years after Executive’s employment under this
Agreement terminates, Executive will not, directly or indirectly, persuade or
entice, or attempt to persuade or entice, (i) any employee of the Bank or
Corporation to terminate his/her employment with the Bank or Corporation, or
(ii) any customer of the Bank or Corporation to terminate his/her relationship
with the Bank or Corporation or to otherwise direct any portion of his/her
business away from the Bank or Corporation.

 

13. Injunctive Relief. Executive acknowledges that the Corporation and the Bank
would be irreparably harmed if Executive breaches any of its obligations under
Sections 11 or 12 and that, in light of all of the facts and circumstances of
the relationship between Executive, the Corporation and the Bank, the
obligations referred to in Sections 11 and 12 are fair and reasonably necessary
for the protection of the Corporation’s and the Bank’s confidential information,
goodwill and other protectable interests. Accordingly Executive agrees that in
the event of a breach or threatened breach thereof, the Corporation and/or the
Bank shall be entitled to injunctive relief to prevent such breach and to secure
enforcement (which shall be in addition to any other rights or remedies
available to the Corporation or the Bank) and neither the Corporation nor the
Bank shall be required to post a bond as a condition for the granting of this
relief. In addition, if a court, arbitrator or other person called upon to
adjudicate a dispute involving the foregoing Sections 11 or 12 finds that the
obligations thereunder are not enforceable under applicable law because they are
too broad in any respect, then the court, arbitrator or other person may revise
the obligations to the minimum extent necessary to make such obligations
enforceable.

 

14. Covenants. Executive specifically acknowledges the receipt of adequate
consideration for the covenants contained in Sections 11 and 12 and that the
Corporation and/or the Bank are entitled to require him to comply with these
Sections. These Sections will survive termination of this Agreement.

 

15. Arbitration.

 

  a. Arbitration. At either party’s request, the parties must submit any
dispute, controversy or claim arising out of or in connection with, or relating
to, this Agreement or any breach or alleged breach of this Agreement, to
arbitration under the American Arbitration Association’s rules (for employment
disputes) then in effect (or under any other form of arbitration mutually
acceptable to the parties). A single arbitrator agreed on by the parties will
conduct the arbitration. If the parties cannot agree on a single arbitrator,
each party must select one arbitrator and those two arbitrators will select a
third arbitrator. This third arbitrator will hear the dispute. The arbitrator’s
decision is final (except as otherwise specifically provided by law) and binds
the parties, and either party may request any court having jurisdiction to enter
a judgment and to enforce the arbitrator’s decision. The arbitrator will provide
the parties with a written decision naming the substantially prevailing party in
the action. This prevailing party is entitled to reimbursement from the other
party for its costs and expenses, including reasonable attorneys’ fees.

 

  b. Governing Law. All proceedings will be held at a place designated by the
arbitrator in Lane County, Oregon.

 

9



--------------------------------------------------------------------------------

  c. Exception to Arbitration. Notwithstanding the above, if Executive violates
Section 11 or 12, the Bank and/or Corporation will have the right to initiate
the court proceedings described in Section 13, in lieu of an arbitration
proceeding under this Section 15.

 

16. Miscellaneous Provisions.

 

  a. IRC Section 409A. The provisions of this Agreement are intended to comply
with Section 409A of the U.S. Internal Revenue Code of 1986, as amended, U.S.
Treasury regulations issued thereunder, and related U.S. Internal Revenue
Service guidance (“409A Rules”). Such provisions will be interpreted and applied
in a manner consistent with the 409A Rules so that payments and benefits
provided to Executive hereunder will not, to the greatest extent possible, be
subject to taxation under such Section 409A. For this purpose each installment
payment or benefit to which Executive is entitled under Sections 9 and 10 shall
be considered a separate and distinct payment. Notwithstanding any contrary
provisions hereof, this Agreement may be amended if and to the extent the
Corporation or the Bank determines that such amendment is necessary to comply
with the 409A Rules. If any payment, compensation or other benefit provided to
Executive in connection with his employment termination is determined, in whole
or in part, to constitute “nonqualified deferred compensation” within the 409A
Rules, then (i) no such amounts or benefits shall be payable or provided unless
Executive’s termination of employment constitutes a “separation from service”
within the meaning of Treasury Regulation Section 1.409A-1(h), (ii) if Executive
is a “specified employee” upon his separation from service under the 409A Rules,
no part of such amounts or benefits shall be paid before the day that is six
(6) months plus one (1) day after Executive’s date of termination (the “New
Payment Date”). The aggregate of any payments that otherwise would have been
paid to Executive during the period between the date of termination and the New
Payment Date shall be paid to Executive in a lump sum on such New Payment Date.
Thereafter, any payments that remain outstanding as of the day immediately
following the New Payment Date shall be paid without delay over the time period
originally scheduled, in accordance with the terms of this Agreement.
Notwithstanding anything to the contrary contained herein, to the extent that
the foregoing applies to the provision of any ongoing welfare benefits to the
Executive that would not be required to be delayed if the premiums therefor were
paid by Executive, Executive shall pay the full cost of premiums for such
welfare benefits during the six (6) month period and the Bank shall pay the
Executive an amount equal to the amount of such premiums paid by Executive
during such six (6) month period promptly after its conclusion.

 

  b. Regulatory Restrictions. Notwithstanding anything in this Agreement to the
contrary, the Corporation’s and the Bank’s obligation to make payments and
provide benefits are subject to applicable restrictions, rules and regulations
of the Corporation’s and Bank’s regulators, including the rules that restrict
indemnification and severance payments pursuant to Part 359 of the Rules and
Regulations of the Federal Deposit Insurance Corporation. The failure of the
Corporation or the Bank to make any such payments or provide any such benefits
as a result of such rules and restrictions shall not constitute or be deemed to
be a breach of this Agreement.

 

10



--------------------------------------------------------------------------------

  c. Entire Agreement. This Agreement constitutes the entire understanding and
agreement among the parties concerning its subject matter and supersedes all
prior agreements, correspondence, representations, or understandings among the
parties relating to its subject matter, including without limitation the Change
in Control Agreement among the parties dated January 31, 2012.

 

  d. Binding Effect. This Agreement will bind and inure to the benefit of the
Bank’s, Corporation’s and Executive’s heirs, legal representatives, successors
and assigns.

 

  e. Litigation Expenses. If any party successfully seeks to enforce any
provision of this Agreement or to collect any amount claimed to be due under it,
this party will be entitled to reimbursement from the other adverse parties for
any and all of its out-of-pocket expenses and costs including, without
limitation, reasonable attorneys’ fees and costs incurred in connection with the
enforcement or collection.

 

  f. Waiver. Any waiver by a party of its rights under this Agreement must be
written and signed by the party waiving its rights. A party’s waiver of any
other party’s breach of any provision of this Agreement will not operate as a
waiver of any other breach by the breaching party.

 

  g. Assignment. The services to be rendered by Executive under this Agreement
are unique and personal. Accordingly, Executive may not assign any of his rights
or duties under this Agreement.

 

  h. Amendment. This Agreement may be modified only through a written instrument
signed by all parties.

 

  i. Severability. The provisions of this Agreement are severable. The
invalidity of any provision will not affect the validity of other provisions of
this Agreement.

 

  j. Governing Law and Venue. This Agreement will be governed by and construed
in accordance with Oregon law, except to the extent that certain matters may be
governed by federal law. The parties must bring any legal proceeding arising out
of this Agreement in Lane County, Oregon.

 

  k. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which taken together will
constitute one and the same document.

 

  l. Withholding Taxes. All payments to be made to Executive under this
Agreement will be subject to required withholding of federal, state and local
income and employment taxes as applicable.

[Signature page follows.]

 

11



--------------------------------------------------------------------------------

EXECUTIVE:

/s/ Casey Hogan

Casey Hogan PACIFIC CONTINENTAL BANK:

/s/ Robert Ballin

By: Robert Ballin Chairman of the Board PACIFIC CONTINENTAL CORPORATION:

/s/ Robert Ballin

By: Robert Ballin Chairman of the Board

[Signature page to Amended and Restated Employment Agreement among Casey Hogan,
Pacific Continental Bank and Pacific Continental Corporation]

 

12